Exhibit 10.6
FIFTH AMENDMENT TO LOAN AGREEMENT
     THIS FIFTH AMENDMENT TO LOAN AGREEMENT (the “Fifth Amendment”) dated as of
the 31st day of December, 2008, to the Loan Agreement (the “Loan Agreement”),
made and entered into as of December 31, 2004, by and among FIRST FINANCIAL
BANKSHARES, INC., a Texas corporation, (the “Borrower”) and THE FROST NATIONAL
BANK (the “Lender”). All capitalized terms not otherwise defined herein shall
have the meaning ascribed to each of them in the Loan Agreement.
W I T N E S S E T H:
     WHEREAS, Borrower executed the Loan Agreement to govern those certain
promissory notes from Lender, specifically, that certain $50,000,000.00 Note
(the “Note”);
     WHEREAS, the Borrower has executed amendments to Loan Agreement as
evidenced by the First Amendment to Loan Agreement dated as of December 31,
2005, the Second Amendment to Loan Agreement dated December 31, 2006, the Third
Amendment to Loan Agreement dated December 31, 2007, and the Fourth Amendment to
Loan Agreement dated July 24, 2008;
     WHEREAS, the Borrower desires to renew and extend the unpaid principal
balance of the Note; and
     WHEREAS, the Lender agrees to renew and extend the Note, all as hereinafter
provided.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender do hereby agree as follows:
ARTICLE I
Amendment to Loan Agreement
     1.1 Amendment to Section 2.02(a) of the Loan Agreement. Borrower and Lender
agree to, and do hereby, amend the Loan Agreement by deleting Section 2.02(a) of
the Loan Agreement in its entirety and substituting therefore the following
paragraphs:
     “2.02 The Note. The obligation of Borrower to pay the Loan shall be
evidenced by a promissory note (the “Note”) executed by Borrower and payable to
the order of Lender, in the principal amount of $50,000,000 bearing interest at
the variable rate set

          FIFTH AMENDMENT TO LOAN AGREEMENT   — Page 1    

 



--------------------------------------------------------------------------------



 



forth in the Note. The Borrower shall pay principal and interest in accordance
with the terms of the Note, with the maturity date being as set forth in the
Note.
     (a) Advances. From Closing Date and continuing at all times through
December 31, 2009 (the “Revolving Credit Period”) the Loan evidenced by the Note
shall be a revolving credit facility which will allow the Borrower to request
such amounts as Borrower may elect from time to time (each such amount being
herein called an “Advance”) so long as the aggregate amount of Advances
outstanding at any time under the Note does not exceed Fifty Million and No/100
Dollars ($50,000,000.00) provided however, the minimum Advance must be at least
$500,000.00. The Borrower shall have the right to borrow, repay, and borrow
again during the Revolving Credit Period.
ARTICLE II
Conditions of Effectiveness
     2.1 Effective Date. This Fifth Amendment shall become effective as of
December 31, 2008, when, and only when, Lender shall have received counterparts
of this Fifth Amendment executed and delivered by Borrower and Lender, and when
each of the following conditions shall have been met, all in form, substance,
and date satisfactory to Lender:
     (a) Closing Documents. Borrower shall have executed and delivered to Lender
(I) a Renewal Promissory Note, payable to the order of Lender as set forth
therein, duly executed on behalf of the Borrower, dated effective December 31,
2008 in the principal amount of $50,000,000.00, (ii) Arbitration and Notice of
Final Agreement, (iii) Certificate of Corporate Resolutions, and (iv) this Fifth
Amendment.
     (b) Additional Loan Documents. Borrower shall have executed and delivered
to Lender such other documents as shall have been requested by Lender to renew,
and extend, the Loan Documents to secure payment of the Obligations of Borrower,
all in form satisfactory to Lender and its counsel.
ARTICLE III
Representations and Warranties
     3.1 Representations and Warranties. In order to induce Lender to enter into
this Fifth Amendment, Borrower represents and warrants the following:
     (a) Borrower has the corporate power to execute and deliver this Fifth
Amendment, the Renewal Promissory Note, and other Loan Documents and to perform
all of its obligations in connection herewith and therewith.
     (b) The execution and delivery by Borrower of this Fifth Amendment, the

          FIFTH AMENDMENT TO LOAN AGREEMENT   — Page 2    

 



--------------------------------------------------------------------------------



 



Renewal Promissory Note, and other Loan Documents and the performance of its
obligations in connection herewith and therewith: (I) have been duly authorized
or will be duly ratified and affirmed by all requisite corporate action;
(ii) will not violate any provision of law, any order of any court or agency of
government or the Articles of Incorporation or Bylaws of such entity; (iii) will
not be in conflict with, result in a breach of or constitute (alone or with due
notice or lapse of time or both) a default under any indenture, agreement or
other instrument; and (iv) will not require any registration with, consent or
approval of or other action by any federal, state, provincial or other
governmental authority or regulatory body.
     (c) There is no action, suit or proceeding at law or in equity or by or
before any governmental instrumentality or other agency or regulatory authority
now pending or, to the knowledge of Borrower, threatened against or affecting
Borrower, or any properties or rights of Borrower, or involving this Fifth
Amendment or the transactions contemplated hereby which, if adversely
determined, would materially impair the right of Borrower to carry on business
substantially as now conducted or materially and adversely affect the financial
condition of Borrower, or materially and adversely affect the ability of
Borrower to consummate the transactions contemplated by this Fifth Amendment.
     (d) The representations and warranties of Borrower contained in the Loan
Agreement, this Fifth Amendment, the Renewal Promissory Note, and any other Loan
Document securing Borrower’s Obligations and indebtedness to Lender are correct
and accurate on and as of the date hereof as though made on and as of the date
hereof, except to the extent that the facts upon which such representations are
based have been changed by the transactions herein contemplated.
ARTICLE IV
Ratification of Obligations
     4.1 Ratification of Obligation. The Borrower does hereby acknowledge,
ratify and confirm that it is obligated and indebted to Lender as evidenced by
the Loan Agreement (as amended by the Fifth Amendment), the Renewal Promissory
Note and all other Loan Documents.
     4.2 Ratification of Agreements. The Loan Agreement, this Fifth Amendment,
the Renewal Promissory Note, and each other Loan Document, as hereby amended,
are acknowledged, ratified and confirmed in all respects as being valid,
existing, and of full force and effect. Any reference to the Loan Agreement in
any Loan Document shall be deemed to be a reference to the Loan Agreement as
amended by this Fifth Amendment. The execution, delivery and effectiveness of
this Fifth Amendment shall not, except as expressly provided herein, operate as
a waiver of any right, power or remedy of Lender under the Loan Agreement, nor
constitute a waiver of any provision of the Loan Agreement.

          FIFTH AMENDMENT TO LOAN AGREEMENT   — Page 3    

 



--------------------------------------------------------------------------------



 



ARTICLE V
Miscellaneous
     5.1 Survival of Agreements. All representations, warranties, covenants and
agreements of Borrower, herein or in any other Loan Document shall survive the
execution and delivery of this Fifth Amendment, and the other Loan Documents and
the performance hereof and thereof, including without limitation the making or
granting of the Loan and the delivery of the Renewal Promissory Note and all
other Loan Documents, and shall further survive until all of Borrower’s
Obligations to Lender are paid in full. All statements and agreements contained
in any certificate or instrument delivered by Borrower hereunder or under the
Loan Documents to Lender shall be deemed to constitute the representations and
warranties by Borrower and/or agreements and covenants of Borrower under this
Fifth Amendment and under the Loan Agreement.
     5.2 Loan Document. This Fifth Amendment, the Renewal Promissory Note, and
each other Loan Document executed in connection herewith are each a Loan
Document and all provisions in the Loan Agreement, as amended, pertaining to
Loan Documents apply hereto and thereto.
     5.3 Governing Law. This Fifth Amendment shall be governed by and construed
in all respects in accordance with the laws of the State of Texas and any
applicable laws of the United States of America, including construction,
validity and performance.
     5.4 Counterparts. This Fifth Amendment may be separately executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Fifth Amendment.
     5.5 Release of Claims. Borrower, by its execution of this Fifth Amendment,
hereby declares that it has no set-offs, counterclaims, defenses or other causes
of action against Lender arising out of the Loan, the renewal, modification and
extension of the Loan, any documents mentioned herein or otherwise; and, to the
extent any such setoffs, counterclaims, defenses or other causes of action which
may exist, whether known or unknown, such items are hereby expressly waived and
released by Borrower.
     5.6 ENTIRE AGREEMENT. THIS FIFTH AMENDMENT, TOGETHER WITH ANY LOAN
DOCUMENTS EXECUTED IN CONNECTION HEREWITH, CONTAINS THE ENTIRE AGREEMENT BETWEEN
THE PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND ALL
PRIOR AGREEMENTS RELATIVE THERETO WHICH ARE NOT CONTAINED HEREIN OR THEREIN ARE
TERMINATED. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. THIS
FIFTH AMENDMENT, AND THE LOAN DOCUMENTS MAY BE AMENDED, REVISED, WAIVED,
DISCHARGED,

          FIFTH AMENDMENT TO LOAN AGREEMENT   — Page 4    

 



--------------------------------------------------------------------------------



 



RELEASED OR TERMINATED ONLY BY A WRITTEN INSTRUMENT OR INSTRUMENTS, EXECUTED BY
THE PARTY AGAINST WHICH ENFORCEMENT OF THE AMENDMENT, REVISION, WAIVER,
DISCHARGE, RELEASE OR TERMINATION IS ASSERTED. ANY ALLEGED AMENDMENT, REVISION,
WAIVER, DISCHARGE, RELEASE OR TERMINATION WHICH IS NOT SO DOCUMENTED SHALL NOT
BE EFFECTIVE AS TO ANY PARTY.
     IN WITNESS WHEREOF, this Fifth Amendment is executed effective as of the
date first written above.

          BORROWER:   FIRST FINANCIAL BANKSHARES, INC.
      By:   /s/ F. Scott Dueser       Its:   President, CEO and Chairman of
the Board              LENDER:   THE FROST NATIONAL BANK
      By:   /s/ Jerry L. Crutsinger       Its:   Senior Vice
President                                                   

     The Guarantor is executing this Fifth Amendment to acknowledge the terms
and conditions of the renewal.

          GUARANTOR:   FIRST FINANCIAL BANKSHARES OF DELAWARE, INC.
      By:   /s/ Gary L. Webb       Its:   President             

          FIFTH AMENDMENT TO LOAN AGREEMENT   — Page 5    

 